Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00804-CV

                                   IN THE INTEREST OF Z.S.T.

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018PA02701
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 15, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that he no longer desires to

pursue his appeal. The motion is granted, and this appeal is dismissed. No costs of appeal are taxed

against appellant.

                                                   PER CURIAM